IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT NASHVILLE             FILED
                            DECEMBER 1997 SESSION
                                                             June 17, 1998

                                                        Cecil W. Crowson
JAMES R. JACKSON                    )                  Appellate Court Clerk
                                    )    NO. 01C01-9609-CR-00387
      Appellant                     )
                                    )    DAVIDSON COUNTY
v.                                  )
                                    )    HON. ANN LACY JOHNS
STATE OF TENNESSEE                  )
                                    )    (Post Conviction)
      Appellee.                     )
                                    )



For the Appellant:                       For the Appellee:

William C. Roberts, Jr.                  John Knox Walkup
Parkway Towers, Ste. 1502                Attorney General & Reporter
Nashville, TN. 37219
                                         Karen M. Yacuzzo
                                         Assistant Attorney General
                                         425 Fifth Avenue North
                                         2nd Floor Cordell Hull Building
                                         Nashville, TN. 37243-0493

                                         Victor S. Johnson III
                                         District Attorney General

                                         Roger D. Moore
                                         Assistant District Attorney General
                                         Washington Square, Ste. 500
                                         222 2nd Avenue North
                                         Nashville, TN. 37201-1649




OPINION FILED:_____________________

AFFIRMED

WILLIAM M. BARKER, JUDGE
                                         OPINION

       The appellant, James R. Jackson, appeals the Davidson County Criminal

Court’s dismissal of his petition for post-conviction relief. We affirm the judgment of

the trial court.

       In 1991, the appellant was convicted by a jury of aggravated rape and

aggravated sexual battery. The trial court entered a judgment of acquittal on the

sexual battery conviction and sentenced the appellant to twenty (20) years, as a

Range I offender, for aggravated rape. The appellant’s conviction and sentence were

affirmed by this Court on direct appeal. See State v. Jackson, 889 S.W.2d 219, 223

(Tenn. Crim. App. 1993), perm. app. denied (Tenn. 1994).

       The facts and circumstances of appellant’s case were summarized in the direct

appeal as follows:

              The victim, twelve years old at the time of the alleged offense,
       went to the Miller Hand Paint Shop to ask if anyone wanted puppies from
       her dog’s litter. She had visited the shop before and knew the appellant
       who worked there as a painter. The appellant was alone in the store
       when she arrived. The victim testified that while speaking with the
       appellant, he pushed her to the floor and sexually penetrated the victim.
       The attack was interrupted by a knock at the door, and the victim was
       able to escape. She returned home and told her family what had
       happened.
              The police subsequently arrested the appellant and took him to
       General Hospital for a rape kit examination. Once at the hospital, the
       appellant signed a waiver permitting the police to perform the
       examination upon him. The test included the collection of thirty pubic
       hairs and thirty head hairs. The FBI analyzed the hair and determined
       that the loose hair found in the victim’s “vaginal area microscopically
       matched the public hairs of Mr. Jackson [appellant] in all characteristics.”

       See id. at 221.

       On June 8, 1994, the appellant filed a pro se petition for post-conviction relief

alleging the ineffective assistance of his trial counsel. He contended that counsel was

incompetent in failing to resist the trial judge’s decision to recuse himself, in failing to

properly advise him about a plea offer, and in failing to raise certain evidentiary and

procedural issues in the direct appeal. Through a newly appointed counsel, the




                                              2
appellant filed an amended petition containing the above stated grounds and

additional allegations of ineffective counsel.

        Following an evidentiary hearing, the trial court dismissed appellant’s petition

upon accrediting the testimony of his trial counsel and upon finding that appellant

“failed to carry his burden of proof with respect to both general and specific allegations

of ineffective assistance of counsel.” The trial court further determined that any attack

upon counsel for failing to challenge the recusal of the trial judge before sentencing

was meritless in light of evidence that the sentencing judge fully and fairly performed

his duties in reviewing the trial record and in presiding over the sentencing hearing.

        In this appeal, the appellant raises the issue of his counsel’s ineffectiveness,

and for the first time, challenges the constitutionality of his indictment and the

“reasonable doubt” jury instruction.

        Initially, we conclude that any challenge to the “reasonable doubt” jury

instruction is waived under Tennessee Code Annotated section 40-30-112(b)(1)

(repealed 1995).1 The appellant has offered no reason why he did not raise this issue

in his pro se and amended post-conviction petition. Because the appellant could

have, but did not, raise the issue in an earlier proceeding, we decline to address it on

appeal.

                                                      I.

        The appellant first contends that he is entitled to post-conviction relief based

upon the alleged ineffective assistance of counsel. He argues that his counsel was

ineffective in failing to challenge the trial judge’s decision to recuse himself prior to the

sentencing hearing.

        This issue is without merit.




        1
         The appe llant file d his o rigina l pro se petition for post-conviction relief prior to the amended
Post-Conviction Procedure Act of 1995. Accordingly, his petition must be addressed under the pre-1995
Act. Te nn. Cod e Ann. § § 40-30 -101 -- 12 4 (repea led 1995 ).

                                                     3
        Prior to the sentencing hearing, the trial judge was approached by someone

working with defense counsel on appellant’s case. Based upon the ex-parte

communications that followed, the trial judge determined that he could not remain

impartial during the sentencing phase of appellant’s trial. Accordingly, the trial judge

recused himself and the case was transferred to another division of criminal court of

Davidson County. Judge Randall Wyatt took the case under advisement and presided

over both the sentencing hearing and the motion for a new trial. Appellant’s counsel

did not challenge the recusal until the motion for a new trial.

        The appellant argues that he was prejudiced by counsel’s failure to object to

the recusal during the trial proceeding. To prevail on this claim, the appellant must

show by a preponderance of the evidence 2 that the action and services provided by

his counsel fell below the range of competence demanded of attorneys in criminal

cases. See Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). Furthermore, he

must demonstrate “prejudice” by proving that, but for counsel’s incompetence, the

result of the trial proceeding would have been different. See Strickland v.

Washington, 466 U.S. 668, 687-88, 692, 694, 104 S.Ct. 2052, 2064, 2067-68, 80

L.Ed. 674 (1984); Best v. State, 708 S.W.2d 421, 422 (Tenn. Crim. App. 1985). 3

        Evidence at the post-conviction hearing consisted of appellant’s testimony and

the testimony of his trial counsel. The trial court accredited the testimony of counsel

and determined that the appellant was well represented throughout trial. Moreover,

the court ruled that any arguable deficiency in counsel’s performance would not have

resulted in a different outcome in appellant’s case. The trial court’s findings of fact in

post-conviction proceedings “are conclusive on appeal unless the evidence

preponderates against the judgment.” See State v. Buford, 666 S.W.2d 473, 475


        2
          Under the pre-1995 Post Conviction Procedure Act, the appellant has the burden of proving the
allegations in his petition by a prepon deranc e of the ev idence. See McB ee v. State , 655 S.W.2d 191,
195 (Tenn. Crim . App. 1987).

        3
        The Strickland standard has been applied to the right to counsel under Article I, Section 9 of the
Tenn essee Cons titution. State v. Melson, 772 S.W .2d 417, 4 19 n.2 (T enn. 198 9), cert. denied, 493 U.S.
874 (1989).

                                                    4
(Tenn. Crim. App. 1983). We find no evidence to disturb the trial court’s findings and

conclude that appellant’s counsel performed with reasonable diligence and

competency in representing the appellant at trial.

         The record reflects that appellant’s trial counsel spent approximately sixty five

(65) hours preparing and handling appellant’s defense. Although counsel did not

object to the trial judge’s recusal during the trial proceeding, she testified that she

challenged the recusal in appellant’s motion for a new trial. 4

         Assuming arguendo that counsel was somehow deficient in failing to object to

the recusal before or at sentencing, the appellant has failed to demonstrate any

resulting prejudice. Based upon the finding of the post-conviction court, the

“substitute” judge in appellant’s case carefully reviewed the trial record and made

other preparations before presiding over the sentencing and the motion for a new

trial.5 Appellant has offered no evidence to prove otherwise and has failed to show

any prejudice from the recusal and the performance of his counsel. His claim is

without merit.

                                                          II.

         The appellant next challenges the validity of the indictment charging him with

aggravated rape. Relying on this Court’s opinion in State v. Roger Dale Hill, No.

01C01-9508-CC-00267 (Tenn. Crim. App. at Nashville, June 20, 1996), he contends

that his indictment was fatally deficient in failing to include the requisite mens rea for

the aggravated rape offense.

         We note that the appellant did not raise this issue in his pro se and amended

petitions for post-conviction relief. However, at the time of filing those petitions, this


         4
          The b asis of c ounse l’s challenge was tha t the trial judge ’s decision to recus e hims elf prior to
sentencing denied appellant the right to a fair trial. The “substitute” judge considered the issue and ruled
that it was w ithout m erit.

         5
           Rule 25(b) of the Tennessee Rules of Criminal Procedure provides that if, after a verdict of
guilt, the trial judge comes under a disability precluding further participation in the case, another judge
regu larly sittin g in or who ma y be as sign ed to the c ourt m ay tak e ove r the p roce eding s. Te nn. R . Crim .
P. 25(b). T he new judge is re quired to fa miliarize him self or he rself with the record in order to p roceed .
See State v. Bilbrey, 858 S.W .2d 911, 914 (Tenn. Crim . App. 1993).

                                                          5
Court had not yet rendered the decision in Hill. We, therefore, conclude that the issue

is not waived and choose to address it, de novo, as a question of law.

       The appellant argues that his conviction of aggravated rape is invalid because

of a fatal defect in the indictment charging him with that offense. Count two of his

indictment stated in pertinent part:

       [O]n the 18th day of April, 1990, in Davidson County, Tennessee and
       before the finding of this indictment, [James Richard Jackson] did
       engage in unlawful sexual penetration of Sandra Harrison, a child less
       than thirteen (13) years of age, in violation of Tennessee Code
       Annotated § 39-13-502, and against the peace and dignity of the State
       of Tennessee.

       Appellant’s claim must fail in light of our Supreme Court’s recent decision in

State v. Hill, 954 S.W.2d 725, 729 (Tenn. 1997). In Hill, the Court upheld an

indictment that is virtually identical to the indictment in appellant’s case. Id. at 727.

The Court recognized that modern statutory codes serve to avoid the hypertechnical

nature of common law pleading. Therefore, according to the Court, an omission of the

mens rea element from an offense is not always fatal to an indictment. See id. at 727-

28.

       For offenses which neither expressly require nor plainly dispense with the

requirement for a culpable mental state, an indictment which fails to allege the

requisite mens rea will nevertheless be legally sufficient if: (1) Its language satisfies

the constitutional requirement of notice to the accused; (2) Its form meets the

requirements set forth in Tennessee Code Annotated section 40-13-202;6 and (3) The

requisite mental state can be logically inferred from the alleged criminal conduct. See

id. at 726-27.

       In appellant’s case, we conclude that the mens rea element can be inferred

from the indictment language charging aggravated rape. The indictment sets forth the

statutory provision making it a Class A Felony for anyone to unlawfully sexually


       6
         Under Tennessee Code Annotated section 40-13-202 (1991), an indictment must state the
charged offenses in ordinary and concise language that will provide the accused with a common
unders tanding a nd will enab le the trial cour t to enter a p roper jud gme nt.

                                                6
penetrate a victim, if the victim is less than thirteen (13) years of age. Tenn. Code

Ann. § 39-13-502. Moreover, it states the facts constituting the offense and provides

appellant with sufficient notice of the charges as mandated by our constitution.

Accordingly, we conclude that the indictment is valid.

        Based upon the foregoing, the judgment of the trial court is affirmed.



                                                         ___________________________
                                                         WILLIAM M. BARKER, JUDGE



CONCUR:


  (Not Participating) *******
JOE B. JONES, JUDGE


___________________________
DAVID H. WELLES, JUDGE




        *******
            Judge Jones died on May 1, 1998, following a distinguished career as a trial attorney and as
a respected member of this Court since his appointment in November, 1986. He will be greatly missed.

                                                   7